 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ELIJAH LEE MILLER,                         Case No. 5:19-cv-00017-JVS (MAA)
12
                         Plaintiff,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   WEST VALLEY DETENTION                      UNITED STATES MAGISTRATE
     CENTER,                                    JUDGE
15

16                       Defendant.
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other
18
     records on file herein, and the Report and Recommendation of United States
19
     Magistrate Judge. Further, the time for filing objections has expired and no
20
     objections have been made. The Court accepts the findings and recommendations
21
     of the Magistrate Judge and adopts them as its own findings and conclusions.
22
           IT IS THEREFORE ORDERED that the Complaint be dismissed without
23
     prejudice.
24
     DATED: May 15, 2019
25

26
                                           ____________________________________
27
                                                     JAMES V. SELNA
28                                           UNITED STATES DISTRICT JUDGE
